Exhibit 10.1

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

between

SEPRACOR INC.

as Issuer,

and

MORGAN STANLEY & CO. INCORPORATED,
as Initial Purchaser

 

Dated as of September 22, 2004

 

--------------------------------------------------------------------------------


 

THIS REGISTRATION RIGHTS AGREEMENT dated as of September 22, 2004 between
Sepracor Inc., a Delaware corporation (the “Company”), and Morgan Stanley & Co.
Incorporated (the “Initial Purchaser”), is entered into pursuant to the Purchase
Agreement dated September 17, 2004 (the “Purchase Agreement”), between the
Company and the Initial Purchaser.  In order to induce the Initial Purchaser to
enter into the Purchase Agreement, the Company has agreed to provide the
registration rights set forth in this Agreement.

 

The Company agrees with the Initial Purchaser, (i) for its benefit as Initial
Purchaser and (ii) for the benefit of the beneficial owners (including the
Initial Purchaser) from time to time of the Notes (as defined herein) and the
beneficial owners from time to time of the Underlying Common Stock (as defined
herein) issued upon conversion of the Notes (each of the foregoing a “Holder”
and together the “Holders”), as follows:

 

Section 1.  Definitions.  Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(d) hereof.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.

 

“Common Stock” means the shares of common stock, $.10 par value per share, of
the Company, and any other shares of common stock as may constitute “Common
Stock” for purposes of the Indenture, including the Underlying Common Stock.

 

“Conversion Price” means $1,000 divided by the then-applicable Conversion Rate.

 

“Conversion Rate” has the meaning assigned such term in the Indenture.

 

“Damages Accrual Period” has the meaning set forth in Section 2(e) hereof.

 

“Damages Payment Date” means each April 15 and October 15.

 

“Deferral Notice” has the meaning set forth in Section 3(i) hereof.

 

--------------------------------------------------------------------------------


 

“Deferral Period” has the meaning set forth in Section 3(i) hereof.

 

“Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Effectiveness Period” means the period commencing on the date hereof and ending
on the earlier of (i) the date that there are no longer any Registrable
Securities outstanding and (ii) two years after the effective date of the Shelf
Registration Statement.

 

“Event” has the meaning set forth in Section 2(e) hereof.

 

“Event Date” has the meaning set forth in Section 2(e) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Holder” has the meaning set forth in the second paragraph of this Agreement.

 

“Indenture” means the Indenture, dated as of September 22, 2004, between the
Company and JPMorgan Chase Bank, as trustee, pursuant to which the Notes are
being issued.

 

“Initial Purchaser” means Morgan Stanley & Co. Incorporated.

 

“Initial Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

“Issue Date” means the first date of original issuance of the Notes.

 

“Liquidated Damages Amount” has the meaning set forth in Section 2(e) hereof.

 

“Losses” has the meaning set forth in Section 6 hereof.

 

“Material Event” has the meaning set forth in Section 3(i) hereof.

 

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum of the Company dated September 17, 2004 relating to the Notes.

 

3

--------------------------------------------------------------------------------


 

“Notes” means the 0% Convertible Subordinated Notes Due 2024 of the Company to
be purchased pursuant to the Purchase Agreement.

 

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement thereto,
including post-effective amendments, and all materials incorporated by reference
or explicitly deemed to be incorporated by reference in such Prospectus.

 

“Record Holder” means, with respect to any Damages Payment Date relating to any
Notes or Underlying Common Stock as to which any Liquidated Damages Amount has
accrued, the registered holder of such Note or Underlying Common Stock on the
April 1 immediately preceding a Damages Payment Date occurring on a April 15,
and on the October 1 immediately preceding a Damages Payment Date occurring on a
October 15.

 

“Registrable Securities” means the Notes until such Notes have been converted
into Underlying Common Stock and, at all times subsequent to any such
conversion, the Underlying Common Stock and any securities into or for which
such Underlying Common Stock has been converted, and any security issued with
respect thereto upon any stock dividend, stock split or similar event until, in
the case of any such security, the earliest of (i) its resale in accordance with
the Registration Statement covering offers and sales by the Holders of such
security, (ii) expiration of the holding period for non-affiliates that would be
applicable thereto under Rule 144(k), (iii) its sale to the public pursuant to
Rule 144 (or any similar provision then in force, but not Rule 144A) under the
Securities Act, or (iv) such securities shall cease to be outstanding.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“Restricted Securities” means “Restricted Securities” as defined in Rule 144.

 

4

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Special Counsel” means Davis Polk & Wardwell or one such other successor
counsel as shall be specified by the Holders of a majority of the Registrable
Securities, but which may, with the written consent of the Initial Purchaser
(which shall not be unreasonably withheld), be another nationally recognized law
firm experienced in securities law matters designated by the Company, the
reasonable fees and expenses of which will be paid by the Company pursuant to
Section 5 hereof.  For purposes of determining the holders of a majority of the
Registrable Securities in this definition, Holders of Notes shall be deemed to
be the Holders of the number of shares of Underlying Common Stock into which
such Notes are or would be convertible as of the date the consent is requested.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(b) hereof.

 

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means, JPMorgan Chase Bank, the Trustee under the Indenture.

 

“Underlying Common Stock” means the Common Stock into which the Notes are
convertible or issued upon any such conversion.

 

Section 2.  Shelf Registration.  (a) The Company shall prepare and file or cause
to be prepared and filed with the SEC, on or before the date (the “Filing
Deadline Date”) ninety (90) days after the Issue Date, a Registration Statement
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
of the Securities Act (a “Shelf Registration Statement”) registering the resale
from time to time by Holders thereof of all of the Registrable Securities (the
“Initial Shelf Registration Statement”).  The Initial Shelf Registration
Statement shall be on Form S-3 or another appropriate form permitting

 

5

--------------------------------------------------------------------------------


 

registration of such Registrable Securities for resale by such Holders in
accordance with the methods of distribution elected by the Holders and set forth
in the Initial Shelf Registration Statement, subject to the limitations set
forth in Section 8(j).  The Company shall use its reasonable best efforts to
cause the Initial Shelf Registration Statement to be declared effective under
the Securities Act on or before the date (the “Effectiveness Deadline Date”)
that is one hundred and eighty (180) days after the Issue Date, and to keep the
Initial Shelf Registration Statement (or any Subsequent Shelf Registration
Statement) continuously effective under the Securities Act until the expiration
of the Effectiveness Period.  At the time the Initial Shelf Registration
Statement is declared effective, each Holder that became a Notice Holder on or
prior to the date ten (10) Business Days prior to such time of effectiveness
shall be named as a selling securityholder in the Initial Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of Registrable Securities in accordance
with applicable law.  None of the Company’s security holders (other than the
Holders of Registrable Securities) shall have the right to include any of the
Company’s securities in the Shelf Registration Statement.

 

(b)                                 If the Initial Shelf Registration Statement
or any Subsequent Shelf Registration Statement (as defined below) ceases to be
effective for any reason at any time during the Effectiveness Period (other than
because there are no longer any Registrable Securities outstanding or such
Registrable Securities shall have otherwise ceased to be Registrable
Securities), the Company shall use its reasonable best efforts to obtain the
prompt withdrawal of any order suspending the effectiveness thereof, and in any
event shall within thirty (30) days of such cessation of effectiveness amend the
Shelf Registration Statement in a manner reasonably expected to obtain the
withdrawal of the order suspending the effectiveness thereof, or file an
additional Shelf Registration Statement covering all of the securities that as
of the date of such filing are Registrable Securities (a “Subsequent Shelf
Registration Statement”).  If a Subsequent Shelf Registration Statement is
filed, the Company shall use its reasonable best efforts to cause the Subsequent
Shelf Registration Statement to become effective as promptly as is practicable
after such filing and to keep such Registration Statement (or subsequent Shelf
Registration Statement) continuously effective until the end of the
Effectiveness Period.

 

(c)                                  The Company shall supplement and amend the
Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement, if required by the Securities Act or as reasonably
requested by the Initial Purchaser or by the Trustee on behalf of the Holders of
the Registrable Securities covered by such Shelf Registration Statement to
correct any material misstatements or omissions with respect to any Holder or as
necessary to name a Notice Holder as a selling securityholder in accordance with
Section 2(d) below.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Each Holder agrees that if such Holder
wishes to sell Registrable Securities pursuant to a Shelf Registration Statement
and related Prospectus, it will do so only in accordance with this Section 2(d)
and Section 3(i) of this Agreement.  Following the date that the Initial Shelf
Registration Statement is declared effective, each Holder wishing to sell
Registrable Securities pursuant to a Shelf Registration Statement and related
Prospectus agrees to deliver a Notice and Questionnaire to the Company at least
ten (10) Business Days prior to any intended distribution of Registrable
Securities under the Shelf Registration Statement.  From and after the date the
Initial Shelf Registration Statement is declared effective, the Company shall,
as promptly as practicable after the date a Notice and Questionnaire is
delivered pursuant to Section 8(c), and in any event upon the later of (x)
fifteen (15) Business Days after such date or (y) fifteen (15) Business Days
after the expiration of any Deferral Period in effect when the Notice and
Questionnaire is delivered or put into effect within fifteen (15) Business Days
of such delivery date:

 

(i)             if required by applicable law, file with the SEC a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company shall file a post-effective
amendment to the Shelf Registration Statement, use its reasonable best efforts
to cause such post-effective amendment to be declared effective under the
Securities Act by the date (the “Amendment Effectiveness Deadline Date”) that is
sixty (60) days after the date such post-effective amendment is required by this
clause to be filed;

 

(ii)          provide such Holder copies of any documents filed pursuant to
Section 2(d)(i); and

 

(iii)       notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2(d)(i);

 

provided, that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(i).  Notwithstanding anything contained herein to the contrary, (i)
the Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling

 

7

--------------------------------------------------------------------------------


 

securityholder in any Registration Statement or related Prospectus and (ii) the
Amendment Effectiveness Deadline Date shall be extended by up to ten (10)
Business Days from the expiration of a Deferral Period (and the Company shall
incur no obligation to pay Liquidated Damages during such extension) if such
Deferral Period shall be in effect on the Amendment Effectiveness Deadline Date.

 

(e)                                  The parties hereto agree that the Holders
of Registrable Securities will suffer damages, and that it would not be feasible
to ascertain the extent of such damages with precision, if

 

(i)             the Initial Shelf Registration Statement has not been filed on
or prior to the Filing Deadline Date,

 

(ii)          the Initial Shelf Registration Statement has not been declared
effective under the Securities Act on or prior to the Effectiveness Deadline
Date; provided, that at least one Holder becomes a Notice Holder prior to the
Effectiveness Deadline Date,

 

(iii)       the Company has failed to perform its obligations set forth in
Section 2(d)(i) within the time period required therein,

 

(iv)      any post-effective amendment to a Shelf Registration Statement filed
pursuant to Section 2(d)(i) has not become effective under the Securities Act on
or prior to the Amendment Effectiveness Deadline Date, or

 

(v)         the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof.

 

Each event described in any of the foregoing clauses (i) through (v) is
individually referred to herein as an “Event.”  For purposes of this Agreement,
each Event set forth above shall begin and end on the dates set forth in the
table set forth below:

 

Type of Event by
Clause

 

Beginning
Date

 

Ending
Date

 

 

 

 

 

(i)

 

Filing Deadline Date

 

the date the Initial Shelf Registration Statement is filed

 

 

 

 

 

(ii)

 

Effectiveness Deadline Date; provided, that at least one Holder becomes a Notice
Holder prior to the Effectiveness Deadline Date

 

the date the Initial Shelf Registration Statement becomes effective under the
Securities Act

 

8

--------------------------------------------------------------------------------


 

Type of Event by
Clause

 

Beginning
Date

 

Ending
Date

 

 

 

 

 

(iii)

 

the date by which the Company is required to perform its obligations under
Section 2(d)(i)

 

the date the Company performs its obligations set forth in Section 2(d)(i)

 

 

 

 

 

(iv)

 

the Amendment Effectiveness Deadline Date

 

the date the applicable post-effective amendment to a Shelf Registration
Statement becomes effective under the Securities Act

 

 

 

 

 

(v)

 

the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(i)

 

termination of the Deferral Period that caused the limit on the aggregate
duration of Deferral Periods to be exceeded

 

Subject to Section 3(i), for purposes of this Agreement, Events shall begin on
the dates set forth in the table above and shall continue until the ending dates
set forth in the table above.

 

Commencing on (and including) any date that an Event has begun (the “Event
Date”) and ending on (but excluding) the next date on which there are no Events
that have occurred and are continuing (a “Damages Accrual Period”), the Company
shall pay, as liquidated damages and not as a penalty, to Record Holders of
Registrable Securities an amount (the “Liquidated Damages Amount”) accruing, for
each day in the Damages Accrual Period, (i) in respect of any Note that is a
Registrable Security, (x) for the first 90 days starting from (and including)
the Event Date, at a rate per annum equal to 0.25% of the aggregate principal
amount of such Note outstanding on the Event Date, and (y) from (and including)
the date immediately following 90 days from (and including) the Event Date, at a

 

9

--------------------------------------------------------------------------------


 

rate per annum equal to 0.5% of the aggregate principal amount of such Note
outstanding on such date, and (ii) in respect of each share of Underlying Common
Stock that has been issued upon conversion of a Note, (x) for the first 90 days
starting from (and including) the Event Date, at a rate per annum equal to 0.25%
of the Conversion Price on the Event Date, and (y) from (and including) the date
immediately following 90 days from (and including) the Event Date, at a rate per
annum equal to 0.5% of the Conversion Price on such date; provided that in the
case of a Damages Accrual Period that is in effect solely as a result of an
Event of the type described in clause (iii) or (iv) of the preceding paragraph,
such Liquidated Damages Amount shall be paid only to the Holders (as set forth
in the succeeding paragraph) that have delivered Notices and Questionnaires that
caused the Company to incur the obligations set forth in Section 2(d) the
non-performance of which is the basis of such Event.  In calculating the
Liquidated Damages Amount on any date on which no Notes are outstanding, the
Conversion Price and the Liquidated Damages Amount shall be calculated as if the
Notes were still outstanding.  Notwithstanding the foregoing, no Liquidated
Damages Amount shall accrue as to any Registrable Security from and after the
earlier of (x) the date such security is no longer a Registrable Security and
(y) expiration of the Effectiveness Period.  The rate of accrual of the
Liquidated Damages Amount with respect to any period shall not exceed the rate
provided for in this paragraph notwithstanding the occurrence of multiple
concurrent Events.

 

The Liquidated Damages Amount shall accrue from the first day of the applicable
Damages Accrual Period, and shall be payable on each Damages Payment Date during
the Damage Accrual Period (and on the Damages Payment Date next succeeding the
end of the Damages Accrual Period if the Damage Accrual Period does not end on a
Damages Payment Date) to the Record Holders of the Registrable Securities
entitled thereto; provided that any Liquidated Damages Amount accrued with
respect to any Note or portion thereof redeemed by the Company on a redemption
date or converted into Underlying Common Stock on a conversion date prior to the
Damages Payment Date, shall, in any such event, be paid instead to the Holder
who submitted such Note or portion thereof for redemption or conversion on the
applicable redemption date or conversion date, as the case may be, on such date
(or promptly following the conversion date, in the case of conversion); provided
further, that, in the case of an Event of the type described in clause (iii) or
(iv) of the first paragraph of this Section 2(e), such Liquidated Damages Amount
shall be paid only to the Holders entitled thereto pursuant to such first
paragraph by check mailed to the address set forth in the Notice and
Questionnaire delivered by such Holder.

 

The Trustee shall be entitled, on behalf of registered holders of Notes or
Underlying Common Stock, to seek any available remedy for the enforcement of
this Agreement, including for the payment of such Liquidated Damages Amount. 
Notwithstanding the foregoing, the parties agree that the sole damages payable
for a violation of the terms of this Agreement with respect to which liquidated
damages are expressly provided shall be such liquidated damages. Nothing shall
preclude any Holder from pursuing or obtaining specific performance or other
equitable relief with respect to this Agreement.

 

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security

 

10

--------------------------------------------------------------------------------


 

ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(k)).

 

The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 

Section 3.  Registration Procedures.  In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:

 

(a)                                  Prepare and file with the SEC a
Registration Statement or Registration Statements on any appropriate form under
the Securities Act available for the sale of the Registrable Securities by the
Holders thereof in accordance with the intended method or methods of
distribution thereof, as specified in writing by the Holders of Registrable
Securities, and use its reasonable best efforts to cause each such Registration
Statement to become effective and remain effective as provided herein; provided
that before filing any Registration Statement or Prospectus or any amendments or
supplements thereto with the SEC, the Company shall furnish to the Initial
Purchaser and the Special Counsel of such offering, if any, copies of all such
documents proposed to be filed and use its reasonable efforts to reflect in each
such document when so filed with the SEC such comments as the Initial Purchaser
or the Special Counsel, if any, reasonably shall propose within three (3)
Business Days of the delivery of such copies to the Initial Purchaser and the
Special Counsel.

 

(b)                                 Prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective for the
applicable period specified in Section 2(a); cause the related Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use its reasonable best efforts to comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Registration Statement during the
Effectiveness Period in accordance with the intended methods of disposition by
the sellers thereof set forth in such Registration Statement as so amended or
such Prospectus as so supplemented.

 

(c)                                  As promptly as practicable give notice to
the Notice Holders, the Initial Purchaser and the Special Counsel, (i) when any
Prospectus, prospectus supplement, Registration Statement or post-effective
amendment to a Registration Statement has been filed with the SEC and, with
respect to a Registration Statement or any post-effective amendment, when the
same has been declared

 

11

--------------------------------------------------------------------------------


 

effective, (ii) of any request, following the effectiveness of the Initial Shelf
Registration Statement under the Securities Act, by the SEC or any other federal
or state governmental authority for amendments or supplements to any
Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of any Registration
Statement or the initiation or threatening of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (v) upon becoming aware of the
occurrence of (but not the nature or details concerning) a Material Event
(provided, that no notice by the Company shall be required to be given pursuant
to this clause (v) in the event that the Company either promptly files a
prospectus supplement to update the Prospectus or a Form 8-K or other
appropriate Exchange Act report that is incorporated by reference into the Shelf
Registration Statement, which, in either case, contains the requisite
information with respect to such Material Event that results in such Shelf
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
contained therein not misleading) and (vi) of the determination by the Company
that a post-effective amendment to a Registration Statement will be filed with
the SEC, which notice may, at the discretion of the Company (or as required
pursuant to Section 3(i)), state that it constitutes a Deferral Notice, in which
event the provisions of Section 3(i) shall apply.

 

(d)                                 Use its reasonable best efforts to obtain
the prompt withdrawal of any order suspending the effectiveness of a
Registration Statement or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in either case as
promptly as practicable, and provide prompt notice to each Notice Holder and the
Initial Purchaser of the withdrawal of any such order.

 

(e)                                  If reasonably requested by the Initial
Purchaser or any Notice Holder, as promptly as practicable incorporate in a
prospectus supplement or post-effective amendment to a Registration Statement
such information as the Initial Purchaser and the Special Counsel, or such
Notice Holder, shall on the basis of a written opinion of nationally-recognized
counsel experienced in such matters, determine to be required to be included
therein by applicable law and make any required filings of such prospectus
supplement or post-effective amendment; provided, that the Company shall not be
required to take any actions under this Section 3(e) that are not, in the
reasonable written opinion of nationally recognized counsel for the Company
experienced in such matters, in compliance with applicable law.

 

12

--------------------------------------------------------------------------------


 

(f)                                    As promptly as practicable furnish to
each Notice Holder, the Special Counsel and the Initial Purchaser, without
charge, at least one (1) conformed copy of the Registration Statement and any
amendment thereto, including exhibits and, if requested, all documents
incorporated or deemed to be incorporated therein by reference.

 

(g)                                 During the Effectiveness Period, deliver to
each Notice Holder, the Special Counsel, if any, and the Initial Purchaser, in
connection with any sale of Registrable Securities pursuant to a Registration
Statement, without charge, as many copies of the Prospectus or Prospectuses
relating to such Registrable Securities (including each preliminary prospectus)
and any amendment or supplement thereto as such Notice Holder may reasonably
request; and the Company hereby consents (except during such periods that a
Deferral Notice is outstanding and has not been revoked) to the use of such
Prospectus or each amendment or supplement thereto by each Notice Holder in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

 

(h)                                 Prior to any public offering of the
Registrable Securities pursuant to a Registration Statement, use its reasonable
best efforts to register or qualify or cooperate with the Notice Holders and the
Special Counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Notice Holder reasonably requests
in writing (which request may be included in the Notice and Questionnaire);
prior to any public offering of the Registrable Securities pursuant to the Shelf
Registration Statement, use its reasonable best efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period in connection with such Notice Holder’s offer and sale of
Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the relevant Registration
Statement and the related Prospectus; provided that the Company will not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Agreement or (ii) take any action that would subject it to general service
of process in suits or to taxation in any such jurisdiction where it is not then
so subject.

 

(i)                                     Upon the Company becoming aware of (A)
the issuance by the SEC of a stop order suspending the effectiveness of the
Shelf Registration Statement or the initiation of proceedings with respect to
the Shelf Registration Statement under Section 8(d) or 8(e) of the Securities
Act, (B) the occurrence of any event or the existence of any fact (a “Material
Event”) as a result of which any Registration Statement shall contain any untrue
statement of a material fact or

 

13

--------------------------------------------------------------------------------


 

omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any Prospectus shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or (C) the
occurrence or existence of any pending or prospective corporate development
that, in the reasonable discretion of the Company, makes it appropriate to
suspend the availability of the Shelf Registration Statement and the related
Prospectus:

 

(i)                           in the case of clause (B) above, subject to the
next sentence, as promptly as practicable prepare and file, if necessary
pursuant to applicable law, a post-effective amendment to such Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into such Registration Statement and Prospectus so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, and, in the case of a post-effective amendment
to a Registration Statement, subject to the next sentence, use its reasonable
best efforts to cause it to be declared effective as promptly as is practicable,
and

 

(ii)                        give notice to the Notice Holders, and the Special
Counsel, if any, that the availability of the Shelf Registration Statement is
suspended (a “Deferral Notice”) and, upon receipt of any Deferral Notice, each
Notice Holder agrees not to sell any Registrable Securities pursuant to the
Registration Statement until such Notice Holder (i) shall have received copies
of the supplemented or amended Prospectus provided for in clause (i) above, and,
if so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in such
Holder’s possession of the Prospectus covering such Registrable Securities at
the time of receipt of such notice, or (ii) is advised in writing by the Company
that the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.

 

The Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as is
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of

 

14

--------------------------------------------------------------------------------


 

the Company, public disclosure of such Material Event would not be prejudicial
to or contrary to the interests of the Company or, if necessary to avoid
unreasonable burden or expense, as soon as practicable thereafter and (z) in the
case of clause (C) above, as soon as in the reasonable discretion of the
Company, such suspension is no longer appropriate.  The Company shall be
entitled to exercise its right under this Section 3(i) to suspend the
availability of the Shelf Registration Statement or any Prospectus, without
incurring or accruing any obligation to pay liquidated damages pursuant to
Section 2(e), for a period not to exceed 45 days (a “Deferral Period”); provided
that the aggregate duration of any Deferral Periods shall not exceed 45 days in
any three month period (or 60 days in any three month period in the event of a
Material Event pursuant to which the Company has delivered a second notice as
permitted below) or an aggregate of 90 days for all periods in any twelve (12)
month period; provided further that in the case of a Material Event relating to
an acquisition or a probable acquisition or financing, recapitalization,
business combination or other similar transaction, the Company may, without
incurring any obligation to pay liquidated damages pursuant to Section 2(e),
deliver to Notice Holders a second notice to the effect set forth above, which
shall have the effect of extending the Deferral Period by up to an additional 15
days, or such shorter period of time as is specified in such second notice.

 

(j)                                     No more than twice in any 12 month
period, if requested in writing in connection with a disposition of Registrable
Securities pursuant to a Registration Statement, make reasonably available for
inspection during normal business hours by a representative for the Notice
Holders of such Registrable Securities, any broker-dealers, attorneys and
accountants retained by such Notice Holders, and any attorneys or other agents
retained by a broker-dealer engaged by such Notice Holders, such relevant
financial records, corporate documents and other information as may be
reasonably requested by such representative for the Notice Holders, or any such
broker-dealers, attorneys or accountants, in connection with such disposition as
part of a customary “due diligence” examination and is material to an
understanding of the Company and its subsidiaries taken as a whole; provided
that such persons shall first agree in writing with the Company that any
information that is reasonably and in good faith designated by the Company as
confidential at the time of delivery of such information shall be kept
confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (i) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (ii) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of any Registration
Statement or the use of any prospectus referred to in this Agreement), (iii)
such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such person or (iv) such
information becomes

 

15

--------------------------------------------------------------------------------


 

available to any such person from a source other than the Company and such
source is not bound by a confidentiality agreement, and provided further that
the foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of all the Notice Holders and the other
parties entitled thereto by Special Counsel.  Any person legally compelled to
disclose any such confidential information made available for inspection shall
provide the Company with prompt prior written notice of such requirement so that
the Company may seek a protective order or other appropriate remedy.

 

(k)                                  Comply with all applicable rules and
regulations of the SEC and make generally available to its securityholders
earning statements (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) for a 12-month period commencing on the
first day of the first fiscal quarter of the Company commencing after the
effective date of a Registration Statement, which statements shall be made
available no later than 45 days after the end of the 12-month period or 90 days
if the 12-month period coincides with the fiscal year of the Company.

 

(l)                                     Cooperate with each Notice Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold or to be sold pursuant to a Registration Statement,
which certificates shall not bear any restrictive legends, and cause such
Registrable Securities to be in such denominations as are permitted by the
Indenture and registered in such names as such Notice Holder may request in
writing at least one (1) Business Day prior to any sale of such Registrable
Securities.

 

(m)                               Provide a CUSIP number for all Registrable
Securities covered by each Registration Statement not later than the effective
date of such Registration Statement and provide the Trustee and the transfer
agent for the Common Stock with printed certificates for the Registrable
Securities that are in a form eligible for deposit with The Depository Trust
Company.

 

(n)                                 Cooperate and assist in any filings required
to be made with the National Association of Securities Dealers, Inc and the
American Stock Exchange in connection with the sale of the Registrable
Securities pursuant to the Shelf Registration Statement.

 

(o)                                 Upon (i) the filing of the Initial Shelf
Registration Statement and (ii) the effectiveness of the Initial Shelf
Registration Statement, issue a press release announcing the same, in each case
by release to Reuters Economic Services and Bloomberg Business News or other
reasonable means of distribution.

 

Section 4.  Holder’s Obligations.  Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such

 

16

--------------------------------------------------------------------------------


 

Registrable Securities pursuant to the Shelf Registration Statement or to
receive a Prospectus relating thereto, unless such Holder has furnished the
Company with a Notice and Questionnaire as required pursuant to Section 2(d)
hereof (including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence.  Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request.  Any sale of any Registrable
Securities by any Holder shall constitute a representation and warranty by such
Holder that the information relating to such Holder and its plan of distribution
is as set forth in the Prospectus delivered by such Holder in connection with
such disposition, that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact relating to or provided by such
Holder or its plan of distribution and that such Prospectus does not as of the
time of such sale omit to state any material fact relating to or provided by
such Holder or its plan of distribution necessary to make the statements in such
Prospectus, in the light of the circumstances under which they were made, not
misleading.  Each Holder further agrees not to sell any Registrable Securities
pursuant to the Shelf Registration Statement without delivering, or causing to
be delivered, a Prospectus to the purchaser thereof and, following termination
of the Effectiveness Period, to notify the Company, within ten (10) Business
Days of a request by the Company, of the amount of Registrable Securities sold
pursuant to the Shelf Registration Statement and, in the absence of a response,
the Company may assume that all of the Holder’s Registrable Securities were so
sold.  Each Holder of Registrable Securities agrees that upon receipt of any
Deferral Notice from the Company, such Holder shall forthwith discontinue (and
cause any placement or sales agent or underwriters acting on their behalf to
discontinue) the disposition of Registrable Securities pursuant to the
registration statement applicable to such Registrable Securities until such
Holder (i) shall have received copies of such amended or supplemented Prospectus
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the Prospectus covering such Registrable Securities
at the time of receipt of such notice or (ii) shall have received notice from
the Company that the disposition of Registrable Securities pursuant to the Shelf
Registration Statement may continue.

 

Section 5.  Registration Expenses.  The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Sections 2 and 3 of this Agreement whether or not any Registration
Statement is declared effective.  Such fees and expenses shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (x) with respect to filings required to be made with the
National

 

17

--------------------------------------------------------------------------------


 

Association of Securities Dealers, Inc. and the American Stock Exchange and (y)
of compliance with federal and state securities or Blue Sky laws (including,
without limitation, reasonable fees and disbursements of the Special Counsel in
connection with Blue Sky qualifications of the Registrable Securities under the
laws of such jurisdictions as Notice Holders of a majority of the Registrable
Securities being sold pursuant to a Registration Statement may designate), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) duplication expenses relating to copies of any
Registration Statement or Prospectus delivered to any Holders hereunder, (iv)
fees and disbursements of counsel for the Company and the Special Counsel in
connection with the Shelf Registration Statement, (v) reasonable fees and
disbursements of the Trustee and its counsel and of the registrar and transfer
agent for the Common Stock and (vi) any Securities Act liability insurance
obtained by the Company in its sole discretion.  In addition, the Company shall
pay the internal expenses of the Company (including, without limitation, all
salaries and expenses of officers and employees performing legal or accounting
duties), the expense of any annual audit, the fees and expenses incurred in
connection with the listing by the Company of the Registrable Securities on any
securities exchange on which similar securities of the Company are then listed
and the fees and expenses of any person, including special experts, retained by
the Company.  Notwithstanding the foregoing, the Holders of the Registrable
Securities being registered shall pay all placement agent fees and commissions
and underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such Holders (severally or jointly), other than
the counsel and experts specifically referred to above.

 

Section 6.  Indemnification And Contribution.

 

(a)                                  The Company agrees to indemnify and hold
harmless each Notice Holder, each person, if any, who controls any Notice Holder
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Notice Holder within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) (collectively, “Losses”) caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any amendment thereof, any preliminary prospectus or the Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto), or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, except insofar
as such Losses are caused by any such untrue statement or omission or alleged
untrue statement or omission

 

18

--------------------------------------------------------------------------------


 

based upon information relating to any Notice Holder furnished to the Company in
writing by or on behalf of such Notice Holder expressly for use therein;
provided, however, that the foregoing indemnity with respect to any Registration
Statement shall not inure to the benefit of any Notice Holder from whom the
person asserting any such Losses, or any person controlling or who is an
affiliate of such Notice Holder, if a copy of the Prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Notice Holder to such
person, if required by law so to have been delivered, at or prior to the written
confirmation of the sale of the Registrable Security to such person, and if the
Prospectus (as so amended or supplemented) would have cured the defect giving
rise to such Losses, unless such failure is the result of noncompliance by the
Company with Section 2(d) hereof.

 

(b)                                 Indemnification by Notice Holders.  Each
Notice Holder agrees severally and not jointly to indemnify and hold harmless
the Company, the directors of the Company, the officers of the Company who sign
the Registration Statement, and each person, if any, who controls the Company
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act) or any other Notice Holder, to the same extent as the
foregoing indemnity from the Company to such Notice Holder, but only with
reference to information relating to such Notice Holder furnished to the Company
in writing by or on behalf of such Notice Holder expressly for use in such
Registration Statement, any preliminary prospectus, the Prospectus or any
amendments or supplements thereto.

 

(c)                                  Conduct of Indemnification Proceedings.  In
case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 6(a) or 6(b) hereof, such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be

 

19

--------------------------------------------------------------------------------


 

liable for the fees and expenses of more than one separate firm (in addition to
any local counsel) for all such indemnified parties, and that all such fees and
expenses shall be reimbursed as they are incurred.  Such firm shall be
designated in writing by, in the case of parties indemnified pursuant to
Section 6(a), the Notice Holders of a majority (with Notice Holders of Notes
deemed to be the Notice Holders, for purposes of determining such majority, of
the number of shares of Underlying Common Stock into which such Notes are or
would be convertible as of the date on which such designation is made) of the
Registrable Securities covered by the Registration Statement held by Notice
Holders that are indemnified parties pursuant to Section 6(a), and in the case
of parties indemnified pursuant to Section 6(b), by the Company.  The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 90
days after receipt by such indemnifying party of the aforesaid request and (ii)
such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement (other than
reimbursement for fees and expenses that the indemnifying party is contesting in
good faith). No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

 

(d)                                 Contribution.  To the extent that the
indemnification provided for in Section 6(a) or 6(b) is unavailable to an
indemnified party or insufficient in respect of any Losses referred to therein,
then each indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
or parties on the one hand and the indemnified party or parties on the other
hand or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the indemnifying party or parties on the one hand and of the indemnified party
or parties on the other hand in connection with the statements

 

20

--------------------------------------------------------------------------------


 

or omissions that resulted in such Losses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company shall
be deemed to be equal to the total net proceeds from the initial placement
pursuant to the Purchase Agreement (before deducting expenses) of the
Registrable Securities to which such Losses relate.  The relative benefits
received by any Notice Holder shall be deemed to be equal to the value of
receiving the Registrable Securities that are registered under the Securities
Act.  The relative fault of the Notice Holders on the one hand and the Company
on the other hand shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Notice Holders or by the Company, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Notice Holders’ respective obligations to
contribute pursuant to this Section 6 are several in proportion to the
respective number of Registrable Securities they have sold pursuant to a
Registration Statement, and not joint.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  The amount
paid or payable by an indemnified party as a result of the Losses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding this Section 6, no indemnifying party that is
a selling Notice Holder shall be required to contribute any amount in excess of
the amount by which the total price at which the Registrable Securities sold by
it and distributed to the public exceeds the amount of any damages that such
indemnifying party has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

(e)                                  The indemnity, contribution and expense
reimbursement obligations of the parties hereunder shall be in addition to any
liability any indemnified party may otherwise have hereunder, under the Purchase
Agreement or otherwise.

 

(f)                                    The indemnity and contribution provisions
contained in this Section 6 shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Notice Holder, any person controlling any Notice Holder
or any affiliate of any

 

21

--------------------------------------------------------------------------------


 

Notice Holder or by or on behalf of the Company, its officers or directors or
any person controlling the Company and (iii) the sale of any Registrable
Securities by any Notice Holder.

 

Section 7.  Information Requirements.  The Company covenants that, if at any
time before the end of the Effectiveness Period the Company is not subject to
the reporting requirements of the Exchange Act, it will cooperate with any
Holder and take such further reasonable action as any Holder may reasonably
request in writing (including, without limitation, making such reasonable
representations as any such Holder may reasonably request), all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 and Rule 144A under the Securities Act and
customarily taken in connection with sales pursuant to such exemptions.  Upon
the written request of any Holder, the Company shall deliver to such Holder a
written statement as to whether it has complied with such filing requirements,
unless such a statement has been included in the Company’s most recent report
filed pursuant to Section 13 or Section 15(d) of Exchange Act.  Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Company
to register any of its securities (other than the Underlying Common Stock) under
any section of the Exchange Act.

 

Section 8.  Miscellaneous.

 

(a)                                  No Conflicting Agreements.  The Company is
not, as of the date hereof, a party to, nor shall it, on or after the date of
this Agreement, enter into, any agreement with respect to its securities that
conflicts with the rights granted to the Holders in this Agreement.  The Company
represents and warrants that the rights granted to the Holders hereunder do not
in any way conflict with the rights granted to the holders of the Company’s
securities under any other agreements.

 

(b)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of Holders of a majority of the then outstanding Underlying Common Stock
constituting Registrable Securities (with Holders of Notes deemed to be the
Holders, for purposes of this Section, of the number of outstanding shares of
Underlying Common Stock into which such Notes are or would be convertible as of
the date on which such consent is requested).  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders whose securities are being
sold pursuant to a Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities being sold by such Holders
pursuant to such Registration Statement; provided that the provisions of this
sentence may not be amended,

 

22

--------------------------------------------------------------------------------


 

modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.  Notwithstanding the foregoing two sentences,
this Agreement may be amended by written agreement signed by the Company and the
Initial Purchaser, without the consent of the Holders of Registrable Securities,
to cure any ambiguity or to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provision contained herein,
or to make such other provisions in regard to matters or questions arising under
this Agreement that shall not adversely affect the interests of the Holders of
Registrable Securities.  Each Holder of Registrable Securities outstanding at
the time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(b), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder.

 

(c)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand delivery, by telecopier, by courier guaranteeing overnight delivery or by
first-class mail, return receipt requested, and shall be deemed given (i) when
made, if made by hand delivery, (ii) upon confirmation, if made by telecopier,
(iii) one (1) Business Day after being deposited with such courier, if made by a
recognized overnight courier, or (iv) on the date indicated on the notice of
receipt, if made by first-class mail, to the parties as follows:

 

(i)                           if to a Holder, at the most current address given
by such Holder to the Company in a Notice and Questionnaire or any amendment
thereto;

 

(ii)                        if to the Company, to:

 

Sepracor Inc.

84 Waterford Drive
Marlborough, MA 01752
Attention: Robert Scumaci
Telecopy No.: (508) 357-7494

 

and

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 021091
Attention: Mark G. Borden, Esq.
Telecopy No.: (617) 526-5000

 

23

--------------------------------------------------------------------------------


 

(iii)       if to the Initial Purchaser, to:

 

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Attention: Global Capital Markets
Telecopy No.: (212) 761-0538

 

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.

 

(d)                                 Approval of Holders.  Whenever the consent
or approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its affiliates
(as such term is defined in Rule 405 under the Securities Act) (other than the
Initial Purchaser or subsequent Holders if such subsequent Holders are deemed to
be such affiliates solely by reason of their holdings of such Registrable
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

(e)                                  Successors and Assigns.  Any person who
purchases any Registrable Securities from the Initial Purchaser shall be deemed,
for purposes of this Agreement, to be an assignee of the Initial Purchaser. 
This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties and shall inure to the benefit of and be
binding upon each Holder of any Registrable Securities, provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Indenture.  If any
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities, such person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement and such person shall be entitled to receive the benefits hereof.

 

(f)                                    Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be original and
all of which taken together shall constitute one and the same agreement.

 

(g)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

24

--------------------------------------------------------------------------------


 

(h)                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(i)                                     Severability.  If any term provision,
covenant or restriction of this Agreement is held to be invalid, illegal, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, and the parties hereto
shall use their best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction, it being intended that all of the rights and
privileges of the parties shall be enforceable to the fullest extent permitted
by law.

 

(j)                                     Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and is intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein and the
registration rights granted by the Company with respect to the Registrable
Securities.  Except as provided in the Purchase Agreement, there are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, with respect to the registration rights granted by the
Company with respect to the Registrable Securities.  This Agreement supersedes
all prior agreements and undertakings among the parties with respect to such
registration rights.  No party hereto shall have any rights, duties or
obligations other than those specifically set forth in this Agreement.  In no
event will such methods of distribution take the form of an underwritten
offering of the Registrable Securities without the prior written agreement of
the Company.

 

(k)                                  Termination.  This Agreement and the
obligations of the parties hereunder shall terminate upon the end of the
Effectiveness Period, except for any liabilities or obligations under Section 4,
5 or 6 hereof and the obligations to make payments of and provide for liquidated
damages under Section 2(e) hereof to the extent such damages accrue prior to the
end of the Effectiveness Period, each of which shall remain in effect in
accordance with its terms.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SEPRACOR INC.

 

 

 

 

 

By:

/s/ David P. Southwell

 

 

 

Name:  David P. Southwell

 

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

Confirmed and accepted as of the date first above
written:
MORGAN STANLEY & CO. INCORPORATED

 

 

By:

/s/ Kenneth G. Potts

 

 

Name:  Kenneth G. Potts

 

Title:  Managing Director

 

26

--------------------------------------------------------------------------------